

114 SRES 576 ATS: Calling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed and designating October 2016 as “National Dyslexia Awareness Month”. 
U.S. Senate
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 576IN THE SENATE OF THE UNITED STATESSeptember 26, 2016Mr. Cassidy (for himself, Ms. Mikulski, Mr. Murphy, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONCalling on Congress, schools, and State and local educational agencies to recognize the significant
			 educational implications of dyslexia that must be addressed and
			 designating October 2016 as National Dyslexia Awareness Month. 
	
 Whereas dyslexia is— (1)defined as an unexpected difficulty in reading for an individual who has the intelligence to be a much better reader; and
 (2)most commonly due to a difficulty in phonological processing (the appreciation of the individual sounds of spoken language), which affects the ability of an individual to speak, read, spell, and often, learn a second language;
 Whereas dyslexia is the most common learning disability and affects 80 percent to 90 percent of all individuals with a learning disability;
 Whereas dyslexia is highly prevalent, affecting as many as 1 out of 5 individuals, and persistent; Whereas dyslexia is a paradox such that an individual with dyslexia may have—
 (1)weaknesses in decoding that results in difficulties in accurate or fluent word recognition; and (2)strengths in higher-level cognitive functions, such as reasoning, critical thinking, concept formation, or problem solving;
 Whereas great progress has been made in understanding dyslexia on a scientific level, including the epidemiology and cognitive and neurobiological bases of dyslexia; and
 Whereas early diagnosis of dyslexia is critical for ensuring that individuals with dyslexia receive focused, evidence-based intervention that leads to the promotion of self-awareness and self-empowerment and the provision of necessary accommodations so as to ensure school and life success: Now, therefore, be it
	
 That the Senate— (1)calls on Congress, schools, and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed; and
 (2)designates October 2016 as National Dyslexia Awareness Month.